DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 23 April 2020.
Claims 1 – 25 are pending and examined below.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 April 2020 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 January 2021 and 21 June 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 2, 8, 10 – 12, 14 – 16, 19 – 21, and 23 – 24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) 

Regarding claims 1, 14, 16, 20 and 24, the limitation “a protective cap removably … attached to said mounting walls” (claims 1, 24), “a protective cap removably … attached to said anvil mounting walls” (claims 14, 16), and “said means is removably coupled to said second jaw” (claim 20) fails to comply with the written description requirement because the term “removably”, added in an amendment filed 23 April 2020, was not disclosed in Applicant’s Specification at the time of Applicant’s filing and constitutes new matter.  Applicant’s Written Description does not explicitly or implicitly disclose the protective cap is removably attached.  Paragraph [0198] in Applicant’s Written Description states “an anvil cap or cover 1142 is attached to the anvil mounting portion 1134” and “the anvil cap 1142 includes a pair of downwardly extending legs 1144 that are configured to snappingly engage attachment lugs 1145 that are formed on the anvil mounting walls 1136”; however, terms such as “attached” and “snappingly engage” does not suggest removability of anvil cap 1142.  Thus, the limitation “a protective cap removably … attached to said mounting walls” fails to comply with the written description requirement because the term “removably”, added in an amendment filed 23 April 2020, was not disclosed in Applicant’s Specification at the time of Applicant’s filing and constitutes new matter. 

The following is a quotation of 35 U.S.C. 112(b):


Claims 1 – 2, 8, 10 – 12, 21 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, the limitation “a protective cap removably and non-movably attached to said mounting walls” in lines 17 – 18 is indefinite because the terms “removably” and “non-movably” are adverbs that modify the verb “attached”; however, the term “removably”, meaning “able to be removed or able to be taken away from the position occupied”, is paradoxical or contradictory to the term “non-movably”, meaning “not able to be moved”.  In other words, the verb “attached” cannot be both “removably” and “non-movably” as the ability to be removed necessitates the ability to be moved.  Thus, the limitation is ambiguous as to how the protective cap is attached.  Even though the term “removably” is rejected under 35 USC 112(a) as new matter, MPEP 2163.06(I) states “the examiner should still consider the subject matter added to the claim in making rejections based on prior art since the new matter rejection may be overcome by applicant” thus for the purpose of compact prosecution, the Examiner interprets the limitation “a protective cap removably and non-movably attached to said mounting walls” to mean “a removable protective cap fixedly attached to said mounting walls” wherein the adjective “removable” refers to the “protective cap” and the adverb “fixedly” refers to “attached” or to how the protective cap is attached.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

[AltContent: oval][AltContent: oval][AltContent: textbox (2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1)][AltContent: textbox (Swayze et al. (US 2009/020613 A1) – Annotated fig. 1)][AltContent: textbox (Swayze et al. (US 2009/020613 A1) 
Blow-up of Anvil Portion 204 – Annotated fig. 1)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (E)][AltContent: connector][AltContent: connector][AltContent: textbox (F)][AltContent: textbox (G)]Claims 1 – 2, 8, 10 – 15, 19 – 20, and 23 – 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swayze et al. (US 2009/0206134 A1), hereinafter Swayze. 

Regarding claim 1, Swayze discloses a surgical tool assembly ([0043], l. 4; “surgical stapling apparatus”), comprising: 
a shaft assembly (16, fig. 1), comprising: 
an axially movable closure member (286, fig. 1); and 
an axially movable firing member (268, fig. 1) selectively axially movable between an unfired position and a fired position (the Examiner deems when distal working head 268 is in the proximal-most position, distal working head 268 is in the claimed “an unfired position”, and further deems when distal working head 268 is in the distal-most position, vertical support strut is in the claimed “a fired position”), and wherein said surgical tool assembly ([0043], l. 4; “surgical stapling apparatus”) further comprises a surgical end effector (17, fig. 1), and wherein said surgical end effector (17) comprises: 
a first jaw (18, fig. 1); and 
a second jaw (204, fig. 1) comprising a mounting portion (A, annotated fig. 1), wherein said mounting portion (A) comprises a pair of mounting walls (B, C, annotated fig. 1) configured to movably engage a portion of said first jaw (18 – specifically slots 213A, 213B on cartridge assembly 18 as shown in fig. 1) to movably support said second jaw (204) on said first jaw (18), wherein said mounting portion (A) defines a cam surface (209, fig. 1) configured for engagement by said axially movable closure member (286) to move said second jaw (204) from an open position to a closed position relative to said first jaw (18) ([0044], ll. 15 – 18), wherein said mounting walls (B, C) define an open topped parking area (D, annotated fig. 1) therebetween, wherein said open topped parking area (D) is configured to accommodate said firing member (268) therein when 
a removable protective cap (208; fig. 1; please note fig. 1 shows cover plate 208 as a separate element from anvil portion 204 wherein [0049], ll. 6 – 7 states cover plate 208 is secured to the top surface of anvil portion 204.  To explain what is meant by “secured” as permitted by MPEP 2131.01, Viola (US 2010/0320252 A1) in [0074], ll. 20 – 22 states “anvil cover 58 is affixed to anvil plate 54… in a snap fit manner”; thus in the same way, Applicant’s protective cap is removable, the cover plate of Swayze is removable) fixedly attached to said mounting walls (B, C) proximal to said cam surface (209) (Fig. 8 shows cover plate 208 extending proximally of camming surface 209), wherein said protective cap (208) covers at least a portion of said open topped parking area (D) (Fig. 8 shows cover plate 208 covering the distal portion of open topped parking area D).

Regarding claim 2, Swayze discloses each of said mounting walls (B, C, annotated fig. 1) is configured to pivotally engage corresponding portions of said first jaw (18, fig. 1) to facilitate pivotal travel of said second jaw (204, fig. 1) relative to said first jaw (18) about a pivot axis (E, annotated fig. 1) ([0045], ll. 18 – 22).

Regarding claim 8, Swayze discloses means (207, fig. 1) for biasing said second jaw (204, fig. 1) to said open position ([0048], ll. 5 – 8).

Regarding claim 10, Swayze discloses said second jaw (204, fig. 1) is selectively pivotal about a pivot axis (E, annotated fig. 1) relative to said first jaw (18, fig. 1) ([0045], ll. 18 – 22), and wherein a portion of said open-topped parking area (D, annotated fig. 1) is proximal to said pivot axis (E) (Annotated fig. 1 shows portion 2 of open-topped parking area D proximal to pivot axis E).

Regarding claim 11, Swayze discloses said first jaw (18, fig. 1) comprises a pair of sidewall portions (F, G, annotated fig. 1), and wherein said second jaw (204, fig. 1) comprises a pair of trunnions (211A, 211B, annotated fig. 1) pivotally supported in said sidewall portions (F, G – specifically slots 213A, 213B on sidewall portions F, G as shown in annotated fig. 1) ([0045], ll. 18 – 22).

Regarding claim 12, Swayze discloses said pair of trunnions (211A, 211B, annotated fig. 1) comprises: a first trunnion (211A, annotated fig. 1) pivotally supported in a first transverse pivot hole (213A, annotated fig. 1) in a first one of said sidewall portions (F, annotated fig. 1); and a second trunnion (211B, annotated fig. 1) pivotally supported in a second transverse pivot hole (213B, annotated fig. 1) in a second one of said sidewall portions (G, annotated fig. 1), and wherein said first and second trunnions (211A, 211B) define a pivot axis (E, annotated fig. 1) about which said second jaw (204, fig. 1) is pivotable ([0045], ll. 18 – 22).

    PNG
    media_image5.png
    86
    117
    media_image5.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (I)][AltContent: textbox (H)][AltContent: arrow][AltContent: arrow][AltContent: textbox (J)][AltContent: textbox (K)][AltContent: arrow][AltContent: textbox (Pivot axis of slots 213)]
    PNG
    media_image7.png
    320
    444
    media_image7.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (H)][AltContent: textbox (I)][AltContent: textbox (Swayze et al. (US 2009/020613 A1) 
Blow-up of Cartridge Assembly 18 – Annotated fig. 1)]


Regarding claim 23, Swayze discloses a first installation slot (H, annotated fig. 1) in said first sidewall portion (F, annotated fig. 1), wherein said first installation slot (H) extends transversely to said first transverse pivot hole (213A, annotated fig. 1; the first installation slot H extends transversely from the pivot axis of slot 213A) from a first top edge (J, annotated fig. 1) of said first sidewall portion (F) to said first transverse pivot hole (213A); and a second installation slot (I, annotated fig. 1) in said second sidewall portion (G, annotated fig. 1), wherein said second installation slot (I) extends transversely to said second transverse pivot hole (213B, annotated fig. 1; the first installation slot I extends transversely from the pivot axis of slot 213B) from a second top edge (K, annotated fig. 1) of said second sidewall portion (G) to said second transverse pivot hole (213B).

Regarding claim 13, Swayze discloses a surgical tool assembly ([0043], l. 4; “surgical stapling apparatus”) comprising: 
a shaft assembly (16, fig. 1), comprising: 
an axially movable closure member (286, fig. 1); and 
an axially movable firing member (268, fig. 1) selectively axially movable between an unfired position and a fired position (the Examiner deems when distal working head 268 is in the proximal-most position, distal working head 268 is in the claimed “an unfired position”, and further deems when distal working head 268 is in the distal-most position, vertical support strut is in the claimed “a fired position”), and wherein said surgical tool assembly ([0043], l. 4; “surgical stapling apparatus”) further comprises a surgical end effector (17, fig. 1) comprising: 
a first jaw (18, fig. 1) comprising a pair of sidewall portions (F, G, annotated fig. 1); and 
a second jaw (204, fig. 1) comprising a mounting portion (A, annotated fig. 1), wherein said mounting portion (A) comprises a pair of mounting walls (B, C, annotated fig. 1) comprising: 
a first trunnion (211A, annotated fig. 1) pivotally supported in a first transverse pivot hole (213A, annotated fig. 1) in a first one of said sidewall portions (F, annotated fig. 1) ([0045], ll. 18 – 22); and 
a second trunnion (211B, annotated fig. 1) pivotally supported in a second transverse pivot hole (213B, annotated fig. 1) in a second one of said sidewall portions (G, annotated fig. 1) ([0045], ll. 18 – 22), wherein said first and second trunnions (211A, 211B) define a fixed pivot axis (E, annotated fig. 1; pivot members 211 are fixed 
a first installation slot (H, annotated fig. 1) in said first one of said sidewall portions (F, annotated fig. 1), said first installation slot (H) extending transversely to said first transverse pivot hole (213A, annotated fig. 1; the first installation slot H extends transversely from the pivot axis of slot 213A) from a first top edge (J, annotated fig. 1) of said first one of said sidewall portions (F) to said first transverse pivot hole (213A); 
a second installation slot (I, annotated fig. 1) in said second one of said sidewall portions (G, annotated fig. 1), said second installation slot (I) extending transversely to said second transverse pivot hole (213B, annotated fig. 1; the first installation slot I extends transversely from the pivot axis of slot 213B) from a second top edge (K, annotated fig. 1) of said second one of said sidewall portions (G) to said second transverse pivot hole (213B); and 


Regarding claim 14, Swayze discloses a surgical tool assembly ([0043], l. 4; “surgical stapling apparatus”) comprising: 
a shaft assembly (16, fig. 1), comprising: 
an axially movable closure member (286, fig. 1); and 
an axially movable firing member (268, fig. 1) selectively axially movable between an unfired position and a fired position (the Examiner deems when distal working head 268 is in the proximal-most position, distal working head 268 is in the claimed “an unfired position”, and further deems when distal working head 268 is in the distal-most position, vertical support strut is in the claimed “a fired position”), and wherein said surgical tool assembly ([0043], l. 4; “surgical stapling apparatus”) further comprises a surgical end effector (17, fig. 1) comprising:
an elongate channel (18, fig. 1) configured to operably support a surgical staple cartridge (220, fig. 1) therein; 
an anvil (204, fig. 1) comprising an anvil mounting portion (A, annotated fig. 1), wherein said anvil mounting portion (A) comprises a pair of anvil mounting walls (B, C, annotated fig. 1) pivotally supported on said elongate channel (18 – specifically slots 
a protective cap member (208; fig. 1; please note fig. 1 shows cover plate 208 as a separate element from anvil 204 wherein [0049], ll. 6 – 7 states cover plate 208 is secured to the top surface of anvil portion 204.  To explain what is meant by “secured” as permitted by MPEP 2131.01, Viola (US 2010/0320252 A1) in [0074], ll. 20 – 22 states “anvil cover 58 is affixed to anvil plate 54… in a snap fit manner”; thus in the same way, Applicant’s protective cap is removable, the cover plate of Swayze is removable) removably attached to said anvil mounting walls (B, C) proximal to said cam surface (209) (Fig. 8 shows cover plate 208 extending proximally of camming surface 209) and covering at least a portion of said open topped parking area (D) (Fig. 8 shows cover plate 208 covering the distal portion of open topped parking area D).

Regarding claim 15, Swayze discloses at least a portion of said open-topped parking area (D, annotated fig. 1) is proximal to said pivot axis (E, annotated fig. 1) (Annotated fig. 1 shows portion 2 of open-topped parking area D proximal to pivot axis E).

[AltContent: textbox (blade 280 portion of vertical strut 268)][AltContent: textbox (286)][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image9.png
    153
    166
    media_image9.png
    Greyscale
Regarding claim 19, Swayze discloses means (207, fig. 1) for biasing said anvil (204, fig. 1) to said open position when said closure member (286) is in a starting position ([0048], ll. 5 – 8). 

    PNG
    media_image10.png
    649
    174
    media_image10.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: textbox (Pre-closure cam surface L (inside top surface of cover plate 208))][AltContent: textbox (Swayze et al. (US 2009/020613 A1) – Annotated fig. 8)]
Regarding claim 20, Swayze discloses a surgical tool assembly ([0043], l. 4; “surgical stapling apparatus”), comprising: 
a shaft assembly (16, fig. 1), comprising: 
an axially movable closure member (286, fig. 1); and 
an axially movable firing member (268, fig. 1) selectively axially movable between an unfired position and a fired position (the Examiner deems when distal working head 268 is in the proximal-most position, distal working head 268 is in the claimed “an unfired position”, and further deems when distal working head 268 is in the distal-most 
a first jaw (18, fig. 1); and 
a second jaw (204, fig. 1) comprising a mounting portion (A, annotated fig. 1), wherein said second jaw (204) comprises a pair of mounting walls (B, C, annotated fig. 1) configured to movably engage a portion of said first jaw (18; specifically cartridge assembly 18) to movably support said second jaw (204) on said first jaw (18), wherein said mounting portion (A) defines a jaw cam surface (209, fig. 1) configured for engagement by said axially movable closure member (286) to move said second jaw (204) from an open position to a closed position relative to said first jaw (18) ([0044], ll. 15 – 18), wherein said mounting walls (B, C) define an open topped parking area (D, annotated fig. 1) therebetween, wherein said open topped parking area (D) is configured to accommodate said firing member (268) therein when said firing member (268) is in said unfired position (distal working head 268 is in the proximal-most position) (best shown in fig. 8), and wherein said surgical tool assembly further comprises:
means (208; fig. 1) for at least partially covering at least a portion of said open topped parking area (D) (Fig. 8 shows cover plate 208 covering the distal portion of open topped parking area D) proximal to said jaw cam surface (209) (Fig. 8 shows cover plate 208 extending proximally of camming surface 209) and defining a pre-closure cam surface (inside top surface of cover plate 208) that is proximal to said jaw cam surface (209) (fig. 8 shows pin cleat 401 attached to camming pin 286 wherein pin cleat 401 slides along the inside top surface of cover plate 208.  The Examiner deems the inside top 

Regarding claim 24, Swayze discloses a surgical tool assembly ([0043], l. 4; “surgical stapling apparatus”), comprising: 
a shaft assembly (16, fig. 1), comprising: 
an movable closure member (286, fig. 1); and 
an movable firing member (268, fig. 1) selectively axially movable between an unfired position and a fired position (the Examiner deems when distal working head 268 is in the proximal-most position, distal working head 268 is in the claimed “an unfired position”, and further deems when distal working head 268 is in the distal-most position, vertical support strut is in the claimed “a fired position”), and wherein said surgical tool 
a first jaw (18, fig. 1); and 
a second jaw (204, fig. 1) comprising a mounting portion (A, annotated fig. 1), wherein said mounting portion (A) comprises a pair of mounting walls (B, C, annotated fig. 1) configured to movably engage a portion of said first jaw (18; specifically cartridge assembly 18) to movably support said second jaw (204) on said first jaw (18), wherein said mounting portion (A) defines a cam surface (209, fig. 1) configured for engagement by said movable closure member (286) to move said second jaw (204) from an open position to a closed position relative to said first jaw (18) ([0044], ll. 15 – 18), wherein each said mounting wall (B, C) protrudes proximally from said cam surface (209) (Annotated fig. 1 shows portion 1 of mounting walls B, C proximal to camming surface 209), wherein said mounting walls (B, C) define a parking area (D, annotated fig. 1) therebetween, wherein said mounting walls (B, C) define a parking area (D, annotated fig. 1) therebetween, wherein said parking area (D) is configured to accommodate said firing member (268) therein when said firing member (268) is in said unfired position (distal working head 268 is in the proximal-most position) (best shown in fig. 8), and wherein said surgical tool assembly ([0043], l. 4; “surgical stapling apparatus”) further comprises a protective cap (208; fig. 1; please note fig. 1 shows cover plate 208 as a separate element from anvil 204 wherein [0049], ll. 6 – 7 states cover plate 208 is secured to the top surface of anvil portion 204.  To explain what is meant by “secured” as permitted by MPEP 2131.01, Viola (US 2010/0320252 A1) in [0074], ll. 20 – 22 states “anvil cover 58 is affixed to anvil plate 54… in a snap fit manner”; thus in the same way, Applicant’s 

















Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (A’)][AltContent: connector][AltContent: textbox (1)][AltContent: connector][AltContent: connector]Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Scirica (US 2008/0083808 A1), in view of Zerkle et al. (US 2014/0239036 A1), hereinafter Zerkle.

Regarding claim 16, Scirica discloses a surgical tool assembly (500, fig. 1), comprising:
a shaft assembly (16, fig. 1) comprising: 
an axially movable closure member (distal 40a, fig. 3); and 
an axially movable firing member (268, fig. 3) selectively axially movable between an unfired position and a fired position (the Examiner deems when distal working head 268 is in the proximal-most position, distal working head 268 is in the claimed “an unfired position”, and further deems when distal working head 268 is in the distal-most position, distal working head 268 is in the claimed “a fired position”), and wherein said surgical tool assembly (500, fig. 1) further comprises a surgical end effector (17, fig. 1) comprising:
an elongate channel (48, fig. 2) configured to operably support a surgical staple cartridge (54, fig. 2) therein; and 
an anvil (28, fig. 2) comprising an anvil mounting portion (A’, annotated fig. 2), wherein said anvil mounting portion (A’) comprises a pair of anvil mounting walls (B’, C’, annotated fig. 2) pivotally supported on said elongate channel (48) for selective pivotal travel relative thereto about a pivot axis (E’, annotated fig. 2) ([0050], ll. 10 – 13), wherein said anvil mounting portion (A’) defines a cam surface (42, fig. 2) configured for engagement by said axially movable closure member (distal 40a) to move said anvil (28) from an open position to a closed position relative to said elongate channel (48) ([0050], ll. 10 – 13), wherein said anvil mounting walls (B’, C’) define an open topped parking area (D’, annotated fig. 2) therebetween for accommodating said firing member (268) therein 
a vertically extending firing body (278, fig. 1) comprising a tissue cutting edge (280, fig. 1); and top anvil engaging tabs (proximal 40a, fig. 3) extending laterally from a top end of said firing body (278) and configured to engage said anvil (28) as said firing member (278) is axially advanced from said unfired position to said fired position (unfired position: distal working head 268 is in the proximal-most position; fired position: distal working head 268 is in the distal-most position); wherein said surgical tool assembly (500) further comprises: 
a protective cap member (32; fig. 2; please note fig. 2 shows cover plate 32 as a separate element from anvil 28 wherein [0049], ll. 2 – 5 states cover plate 32 is secured to the top surface of anvil portion 28.  To explain what is meant by “secured” as permitted by MPEP 2131.01, Viola (US 2010/0320252 A1) in [0074], ll. 20 – 22 states “anvil cover 58 is affixed to anvil plate 54… in a snap fit manner”; thus in the same way, Applicant’s protective cap is removable, the cover plate of Swayze is removable) removably attached to said anvil mounting walls (B’, C’) proximal to said cam surface (42) (Fig. 4 shows cover plate 32 extending proximally of camming surface 42) and covering at least a portion of said open topped parking area (D’) (Fig. 4 shows cover plate 32 covering the distal portion of open topped parking area D’).

Swayze does not explicitly disclose bottom channel engaging tabs extending laterally from a bottom portion of said firing body and configured to engage said channel as said firing member is axially advanced from said unfired position to said fired position 
However, Zerkle teaches bottom channel engaging tabs (44, figs. 5, 6) extending laterally from a bottom portion of said firing body (distal portion of firing beam 14, figs. 5, 6) and configured to engage said channel (16, figs. 5, 6) as said firing member (14, figs. 5, 6) is axially advanced from said unfired position to said fired position to space an underside of said anvil (18, fig. 6) from a cartridge deck (72, figs. 5, 6) of a surgical staple cartridge (37, figs. 5, 6) supported in said elongate channel (16) ([0047]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical tool assembly, as disclosed by Scirica, with bottom channel engaging tabs extending laterally from a bottom portion of said firing body and configured to engage said channel as said firing member is axially advanced from said unfired position to said fired position to space an underside of said anvil from a cartridge deck of a surgical staple cartridge supported in said elongate channel, as taught by Zerkle, with the motivation to affirmatively space the end effector during firing of the surgical tool assembly ([0047], ll. 16 – 17).

Allowable Subject Matter
Claims 3 – 7, 9, 17 – 18, 22 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 3 – 7, 9, 17 – 18, 22 and 25, upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “a transition portion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 21 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(a) and under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 21, upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “a transition portion configured to cover a portion of said open topped parking area proximal to said cam surface and forming a pre-closure .

Response to Arguments
Applicant’s amendments, filed 23 April 2020, with respect to the rejection of claim 25 under 35 USC §112(b) have been fully considered and are persuasive.  The rejection of claim 25 under 35 USC §112(b) has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1 – 2, 10 – 16, 20 and 23 – 24 under 35 USC §102(a)(1) / 35 USC §102(a)(2) and claims 8 and 19 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        12 February 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731